Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1, 3 and 20 are the independent claims under consideration in this Office Action.  
	Claims 2 and 4-19 are the dependent claims under consideration in this Office Action.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
In claim 20, claim limitations “means for connecting” use the word “means” (or “step”) and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          



s 3, 4 and 11-13 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Jen (5,417,352).
          Jen teaches a garment hanger.  The hanger comprises a base member 13 including first, second and third arms with each distal end connected to each other distal end.  The connected first distal ends of the first and second members includes a surface with a first mounting structure comprising a post 20.  The post is provided for rotatable connection of the hook portion within the opening 14 of the base member (figure 2, for example).  The connections between the second and third members at the distal ends include second and third mounting structures including  openings for accommodating proximal portions 40 (figure 2, for example) of the arm members.  First and second garment shoulder arm members 40 are insertable within the above noted openings (figure 5, for example) and mortise and tenon means 41 and 12 (figure 2, for example) are provided for “locking” and locating each arm in a single orientation and preventing rotation of the arm member(s) within the opening(s) (column 2, lines 42-48). 
          Claim 20 is rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Fallot (2,120,436).
          Fallot teaches a garment hanger.  The hanger comprises a base member 13 (figure 1)  including first and second arm members 17 and first and second support members 19 and first and second cover members 23 and a hook 12. The first and second arm members include means 16 and 18 for connection to the base member and the first and second support members include means 20 and 21 and 22 for connection and cooperation with the arms members 17 (figure 3, for example).  The first and second cover portions 23 include means 20, 21 and 22 (figure 1 forward the left of 19, .  
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jen ‘352 in view of Kracher (DE 19860605 A1).
          Jen discloses the invention as claimed. See above.  Jen teaches a garment hanger including a base member with two arms and a hook thereto.  The hook is connected to the base member 13 via a post 20.  The post is rotatably fitted into the opening 14 of the base member and then the hook is connected to the post and “locked” into place via horizontal projections 32 fitted into orifices 22.  However, Jen does not suggest the hook as including an opening or sleeve for receiving or extending the post there through.
          Kracher teaches a garment hanger including a base member 3 (figure 1, for example) including left and right arms 1 connected thereto and a hook 4 also connected thereto.  The hook is taught as including a sleeve with a portion 14 and an opening including first and second diameters for accommodating a post.  The post of the base member includes a vertically extending post 2 (figure 3, for example) with a retaining or 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the hanger of Jen as including a hook with a sleeve allowing the post of the base member to enter and allow rotation.  Providing this would allow replacement or repair separate from the hanger or allow a hook having a different diameter hook to be used with the hanger.  
ALLOWABLE SUBJECT MATTER
 Claims 2, 9, 10 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tubman, Chang, Shih, Peckham and Lin illustrate hangers including base members and arms.  Dyer, Miura and MacKenzie illustrate hangers including arms and covers thereover.  
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732